Citation Nr: 1628939	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  05-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to February 1979. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned at a Board hearing in October 2009. A transcript of the hearing is in the file. 

This claim was remanded in May 2009, December 2009, June 2011, June 2012, May 2013 and most recently in February 2014 for further development.  This most recent remand included a referral for a claim of entitlement to individual unemployability (TDIU) that had been raised by the record, in correspondence from the Veteran dated February 2011.  In an April 2015 rating decision the RO denied entitlement to TDIU.  The Veteran is noted to have filed a notice of disagreement (NOD) with this denial on July 23, 2015 within a year of receiving notice of denial in April 2015.   Although no statement of the case to date has been furnished, a review of the electronic record indicates acknowledgement of an appeal by the Veteran.  Thus, it appears that it would be premature to remand this issue in accordance with the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

The evidence of record preponderates against a finding that the Veteran has a psychiatric disorder, including PTSD, that had its clinical onset in or is otherwise related to his active military service.



CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disorder, including PTSD, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In June 2004 and September 2004 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  

Complete notice was not issued prior to the initial adverse determination on appeal.  However in a March 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Later in accordance with the most recent remand of February 2014 directives, notice required by 38 C.F.R. § 3.304(f)(5) pertaining to claims for service connection for PTSD based on personal assault, such notice was sent in June 2014.  The claim was thereafter readjudicated in March 2015.  Accordingly, any timing deficiency has here been appropriately cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2004) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment, VA and other medical records have been associated with the claims file. After a remand in May 2013 directing the RO to obtain Social Security Administration (SSA) records associated with a claim for benefits, attempts were made to obtain such records, culminating in a negative response from SSA in September 2013 that stated his records were destroyed.  Accordingly substantial compliance with the remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA provided VA examinations in October 2012, with clarifying addendums in January 2013, November 2013 and August 2014 to determine the nature and etiology of the Veteran's lumbar psychiatric disability. There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.  The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. The duties to notify and to assist have been met. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) (including psychosis) and does not include PTSD or depression. See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a psychosis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the Veteran had less than 90 days of active service; hence, these provisions are not applicable.

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Prior to July 13, 2010, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and be supported by the findings of a medical examiner. See 38 C.F.R. § 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f) ) (2014).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092  (July 15, 2010). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor. 38 U.S.C.A. § 1154(b)  (West 2014).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed. Cohen v. Brown, 10 Vet. App. 128, 144  (1997). Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required. 38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran is not claiming, nor does the evidence show, that his PTSD claim is based on combat service or based on fear of hostile military or terrorist activity.  Thus, the provisions of 38 C.F.R. § 3.304(f)(2) (affording a  presumption of exposure to stressors based on combat in active service) and 38 C.F.R. § 3.304(f)(3) (allowing a reported stressor to be established based on fear of hostile military or terrorist activity when PTSD is diagnosed by a VA psychiatrist or psychologist) are not for application in this matter. 

The Veteran asserts that he was physically assaulted by a drill instructor during service, with this stressor cited as the cause of his psychiatric problems including PTSD.  

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this include rape, physical assault, domestic battering, robbery, mugging, and stalking. Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 397-399  (1998) (credible evidence is not limited to service department records and can be obtained from any source).  The Manual also notes that since personal assault, to include can be an extremely private and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.   

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(3).

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2)  (West 2002). 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015). 

The Veteran has repeatedly asserted in written statements, history given to medical providers, and hearing testimony that he was physically assaulted in service.  In his October 2009 hearing testimony he described standing in the chow line and being attacked from behind by 2 officers and woke up later in the brig.  He described subsequently developing issues with nightmares and night sweats and sought treatment at the VA beginning in 2002. Hearing Transcript pages 4-8, 17.  In his July 2012 VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault, the Veteran reported having joined with his cousin, J.M. and stated that he was harassed and called racial names shortly after joining the Marines.  He described being attacked by 2 officers in the chow line and was placed in the brig after this incident.  He indicated that he was constantly harassed, threatened, and beaten up by officers.  He also described being fearful of sexual assault because recruits were being raped and he witnessed one individual after having been raped.   

A lay statement submitted by his cousin in February 2011 and resubmitted several times afterwards stated that he joined the Marines with the Veteran and witnessed the Veteran get "jumped" in the chow line and was pushed and punched.  He also said that recruits were being raped by superiors and nothing was done about it.  He indicated that he even witnessed someone being raped.  

In this case, service treatment records do not reflect treatment for a psychiatric disorder, nor did he raise any relevant complaints in Reports of Medical History completed during service.  There is also no evidence of treatment for injuries from an assault in service.

The service personnel records do not disclose evidence of the claimed attack in service.  They do confirm that the Veteran entered the service with his cousin.  See Military Personnel Records 85 pages at pg 7.  They also include multiple instances of behavioral infractions during training prior to a documented incident where he disobeyed orders in a chow hall in January 1979.  Specifically, records from January 6, 1979 revealed him to display a very immature attitude with authority figures when corrected for flagrant disciplinary infractions and he was noted to have failed to attempt to learn any type of drill taught him.  He was noted to fail to stand at attention, was disrespectful and had a bad attitude about training.  Records from January 7 and January 8, 1979 continued to disclose evidence of a poor attitude and belligerence towards drill instructors.  See Military Personnel Records 85 pages at pages 12-17.  Finally on January 9, 1979 he was noted to be specifically disrespectful to a drill instructor in the chow hall, failed to follow the instructor's directions and sat down at the instructor's table and continued to not follow directions.  Id at pg 12.  On January 11, 1979 he received non-judicial punishment for violations of the UCMJ for refusing to perform his training.  He was noted to be sleeping in class and still not following direction.  Id at pages 12-17.   He was given an administrative discharge for frequent involvement of a discreditable nature with military authorities.  Id at page 26.

The evidence reflects that the Veteran began seeking treatment for mental health and substance abuse problems in 2003, with an August 2003 private medical record revealing reports of PTSD from an earthquake, with PTSD due to earthquake diagnosed.  The same month he was treated for cocaine abuse.  See private medical records 22 pages at pgs, 5, 12-14.  He is shown from 2004 through 2014 to have sought various treatment modalities including individual and group counseling including attendance in PTSD groups, as well as recreational/drama therapies.   His diagnosed disorders primarily included chronic psychosis not otherwise specified (NOS) and anxiety disorder NOS, polysubstance abuse (or dependency) but at various times also included diagnoses of mood disorder NOS, possible prior military trauma experience and PTSD.  

In January 2004, while homeless, the Veteran sought treatment and social work assistance for his situation, and a Social Work note from the same month described him as being on SSI for arthritis and possibly stress from an earthquake. See 32 pg VA recs from 1/04-8/05 at pg 27.  In March 2004 he was  treated by VA inpatient and was summarized as having abused multiple drugs for the past 10 years and homeless for the past 15 years with no history of detox, now seen for a 30 day program.  He was assessed with polysubstance dependency and earthquake related mental trauma.  See 49 pg VAMC 3/05-1/05 at pgs 2-5.  A March 2004 discharge summary described the Veteran as apparently seeking a chance to be sent to the PTSD program based on having been abused by officers while in the service but a diagnosis of PTSD was ruled out by the program.  See 75 pg VA recs 2004-2005 and 6/07-7/07 at pg 43.  The Veteran sought treatment in July 2004 for substance abuse/addiction problems but also had reported PTSD from non-combat incidents in service and appeared focused on obtaining treatment for this.  See 54 pg VA treatment records from 2004 at pages 1-4.  A July 2004 neuropsychiatric evaluation referred to his having been assaulted in service by an officer before his discharge from service with a post service history of very heavy substance abuse (including cocaine, marijuana and alcohol).  Id at page 32.  He was found to have evidence of a cognitive disorder on testing with a diagnosis of Borderline Intellectual Functioning.  Id at 34.  Another July 2004 record described the Veteran as giving a history of being unemployed since he was in the service which he attributed to the physical assault prior to discharge.  See 75 pg VA recs 7/04-11/04 at pg 66-68.  

In September 2004 he continued to seek admission into a PTSD program after being admitted for vague depressive and suicidal symptoms after becoming homeless, with Axis I diagnoses of depression NOS, and polysubstance dependence.  His PTSD complaints involved occasional nightmares relating to his assault but was very vague about his PTSD symptoms and had a litany of various complaints and came up with new ones when they were addressed.  His discharge diagnosis included depression NOS and polysubstance dependency.  He had a discrepancy between his outward mood and complained of symptoms and only an hour after being discharged he reported to the ER with complaints of self-destructive plans and intended drug use.  He returned to seek inpatient treatment in October 2004 again with the belief that he had PTSD with poor sleep and nightmares but he was deemed to not need  a psychiatric admission.  He was assessed with alcohol, cocaine and cannabis dependence, rule out anxiety disorder.  See 75 pg VA recs 2004-2005 and 6/07-7/07. 

The Veteran was noted to have repeatedly sought VA mental health and substance abuse treatment in March and April 2005 following repeated relapses of drug use and falling into homelessness after he was evicted from a VA housing program for suspected drug use.  He was noted to report PTSD symptoms including nightmares and exaggerate startle response, with the history of his having been assaulted in a chow hall in boot camp in front of thousands of witnesses being given.  He was given diagnoses in the treatment records from April 2005 that included PTSD, along with depressive disorder (or depression), anxiety disorder with PTSD features, and polysubstance abuse including alcohol dependence.  See 75 pg VAMC treatment records 2005 at pages 26, 29, 45, 53, 60, 67-75.  See also 75 pg VAMC 11/04-4/05 pg 2, 8.  

Later in May 2005 when seeking treatment for a drug relapse he described having a PTSD attack with flashbacks about the assault incident, and suicidal thoughts with an attempt to "drink himself to death."  However, his mental status examination was felt by the examiner to be incongruous with his symptoms as he was noted to be happy, smiling and in no apparent distress when reporting his symptoms.  His past history was noted to include PTSD, polysubstance abuse and he attributed some problems to the 1989 earthquake.  He was described as having vague complaints with an impression of symptoms embellishments, fabrications or malingering, although past records showing symptoms of PTSD related to military experience were noted.  On Axis I diagnosis he was assessed with polydrug dependency, substance induced mood disorder versus depression NOS and likely malingering.  See 75 pg VAMC treatment records 2005 at pages 2, 5-6, 9-11, 15.  

The VA treatment records disclose continued attempts to seek a diagnosis of PTSD with VA records in 2006 including a June 2006 record that noted his complaints of PTSD which he claimed began at age 19 after being "jumped" in a chow line by 2 officers, and the medical provider described him as having self-diagnosed PTSD although having not been formally diagnosed by a psychologist.  He persisted in focusing of having PTSD due to this assault with an October 2006 record noting his wanting help with PTSD complaints of many years of nightmares and caution around others, citing the attack, but also mentioning that these symptoms began after the 1989 earthquake.  Another October 2006 record disclosed a history of psychosis and polysubstance abuse (PSA) and also noted his reports of PTSD due to assault.  A November 2006 record noted that the Veteran was focused on obtaining a PTSD diagnosis despite not meeting the criteria.  Although he desired enrollment in PTSD treatment the medical provider opined that his primary motivation was to get a PTSD diagnosis and possibly disability benefits for this.  See 112 pg VA Recs 2006-2007 at 90-93, 95, 111.  He was noted in these records to be attending a PTSD psychoeducation program, in addition to multiple other programs for mental health and substance abuse treatment (which he continued to attend throughout the pendency of this appeal).  However a December 2006 record indicated that while involved in such classes, he wasn't eligible for other PTSD programs.  Id at p 80.  

Subsequent records reflect continued attempts by the Veteran to be recognized as having PTSD despite not clearly meeting the criteria.  A January 2007 record noted his focus on this diagnosis despite not meeting the diagnostic criteria.  Id at p 68. In February 2007 he was referred for neuropsychiatric testing to clarify the extent and diagnosis of his thought disorder and he again described the chow line assault in service, stating that 2 officers knocked him unconscious.  He underwent testing with the personality testing suggesting a broad range of diagnostic possibilities including PTSD, schizophrenia, bipolar I disorder, schizoaffective disorder, somatization disorder, cognitive disorder, malingering and borderline personality disorder.  He was again noted to have not met the criteria for PTSD in prior evaluations.  Id from p 52-60.  He continued participating in various treatment programs through 2007 for psychiatric and substance abuse issues, and on an April 2007 VA GPOS program note he was described as having cognitive deficits NOS as well as PSD (cocaine, alcohol, marijuana), and demonstrating moderately disorganized thought processes that were likely multifactorial.  Id at pg 26-28.  His diagnoses were noted in an August 2007 record to be psychosis NOS, versus substance abuse disorder (SAD) versus substance induced chronic psychosis, possible cognitive deficits and polysubstance abuse (PSA)(cocaine, alcohol, marijuana).  A similar diagnosis was given in October 2007.  See 35 pg VA recs 2007 treatment  at p 4, 19.   

A March 2009 letter from a VA doctor confirmed the Veteran's ongoing involvement with various PTSD classes and focus groups since 2007, including PTSD and sobriety classes.  

The 2010 records of treatment for psychiatric complaints included a September 2010 record that noted complaints of nightmares and flashbacks, although he was not actually noted to carry a diagnosis of PTSD.  Regarding the flashbacks, he was unable to describe the nature of the flashbacks but he did state that he attended boot camp.  He was assessed with a psychosis NOS, anxiety disorder NOS and possible prior military trauma experience, with a review of prior notes disclosing his reports of being assaulted in a chow line by officers.  This medical provider opined that overall while PTSD could not be ruled out, there was little evidence to support a diagnosis of PTSD.  It appeared that the symptoms currently causing the greatest disability was his disorganization.  His presentation was dominated by disorganization and paranoia and the combination of this plus his investment in a diagnosis of PTSD made it extremely difficult to obtain a clear history.  The PTSD was difficult to assess due to his marked disorganization.  See 700 pg  San Francisco VAMC recs at pages 667-669.  

The treatment records through 2011 include mention of possible PTSD and continued efforts to obtain this diagnosis in addition to that of other mental disorders including psychosis NOS, anxiety disorder NOS, mood disorder NOS.  Of note, records dated in January 2011 and February 2011 noted the Veteran to be endorsing a diagnosis of PTSD, with symptoms of flashbacks, night sweats, nightmares, avoidance of crowds and paranoia although prior assessments were noted to be unclear as to his diagnosis, and he was noted to be seeking service connection for PTSD in February 2011.  Id at pgs 590-601, 625-626.  He continued to report a history of symptoms beginning after the assault in boot camp according to a June 2011 record which also suggested his cognitive deficits including disorganization may be due to a history of polysubstance abuse, and continued to diagnose psychosis NOS (primary), anxiety disorder NOS, and polysubstance dependence (marijuana, cocaine and alcohol dependence).  See 91 page CAPRI in Virtual VA (4/4/12) at pg 86.
 
The Veteran's attempts to be recognized as having PTSD continued through 2012, with records continuing to disclose differential diagnoses including history of psychosis NOS, mood disorder NOS, anxiety disorder NOS, polysubstance abuse and possible PTSD in June 2012 and July 2012.  See 98 pg CAPRI in Virtual VA (6/29/12) at pages 1-5, 13, 21, 23; see also 700 pg San Francisco VAMC recs at pages 342-343.  The June 2012 records continued to reveal disorganized thinking, and attempts to attribute a PTSD diagnosis to an in-service assault.  See 98 pg CAPRI in Virtual VA (6/29/12) at pages 21, 29, 30.  The July 2012 records revealed the Veteran to begin his interview with the psychiatrist by requesting a review of a form given by a lawyer to confirm a diagnosis of PTSD.  He was found to be primarily concerned with getting documentation of PTSD on paper.  See 700 pg San Francisco VAMC recs at pages 342-343.  An August 2012 record by general psychiatry noted a diagnosis of psychosis NOS versus schizoaffective disorder, versus substance induced chronic psychosis and anxiety disorder with cognitive deficits including disorganization which may have been exacerbated by his history of polysubstance abuse.  This record did note the Veteran's complaints of symptoms beginning in boot camp after the chow line assault, and he was noted to have filed compensation claims based on this.  Id at 332.  Issues with a disorganized thought process continued to affect properly diagnosing him as shown in an October 2012 record which noted that while he offered a consistent description of the traumatic event in the military, the presence or absence of PTSD symptoms has been difficult to ascertain in light of his highly disorganized presentation, citing to prior records that considered PTSD.  Id at 316-317.

The Veteran is shown to have continued treatment through the various modalities at the VA for his psychiatric complaints in 2013 and 2014, with records still showing multiple psychiatric diagnoses.  In February 2013 he was noted to exhibit disorganized speech and thinking.  He also continued to report occasional nightmares related to his military trauma.  See 700 pg San Francisco VAMC recs at pages 271, 275.  Later in July 2013 he denied any troubling symptoms besides occasional nightmares about his trauma.  Id at pg 165.  In June 2014 he continued to carry a diagnosis of history of psychosis NOS, mood disorder NOS, anxiety disorder NOS, polysubstance abuse and possible military trauma experience.  Id. at pgs 3, 19.  

In October 2012 the Veteran underwent a VA examination.  After reviewing the claims file and examining the Veteran and obtaining his history, the examiner found that he did not meet the criteria for a diagnosis of PTSD; instead, the examiner diagnosed the following on Axis 1: Psychotic Disorder NOS; Anxiety Disorder NOS and Polysubstance Abuse - Early Partial Remission.  The Veteran was noted to have a very long and complicated history of mental health treatment and substance abuse treatment, and review of notes in the VA records indicated that he has been involved in VA treatment since at least 2004.  The examiner also noted a very lengthy history of substance abuse including heavy use of cocaine, alcohol and marijuana, stating that he drank 24 beers, smoked cocaine and shared 15 joints daily for the last 25 years according to a June 2004 neuropsychological report.  On interview, he stated that he last used drugs and alcohol 6 months ago, while his records were noted to indicate a one day relapse to cocaine and alcohol use 6 weeks ago.  

Regarding his claimed stressor, the Veteran stated that during the one month he was in the Marines, he was beaten by two superiors while waiting in line in the chow line and that other recruits were being raped by their superiors.  The examiner opined that this stressor was not adequate to support a diagnosis of PTSD, and provided the following rationale.  

"Based on a review of the records, Veteran has consistently reported this story for many years.  While it is possible that this event, assuming it occurred as reported, might have resulted in threat to the physical integrity of the Veteran, it is highly improbable that such a one-time event would be of such intensity or severity to result in long-lasting PTSD such that it would have affected the Veteran for the next 30 plus years.  Not only does the reported event not appear to meet Criterion A for a diagnosis of PTSD, the event is not persistently reexperienced nor is their persistent avoidance of stimuli associated with the event.  The Veteran's reported symptoms are more likely accounted for by his other mental health issues, including a very long history of extreme polysubstance abuse.  This Veteran has been evaluated by multiple mental health clinicians and has not received a diagnosis of PTSD. In addition, multiple mental health clinicians have questioned the validity of such a diagnosis. It is the opinion of this examiner that the Veteran does not meet DSM-IV-TR diagnostic criteria for PTSD."  

The examiner cited to the specific records in which the mental health clinicians questioned the validity of the PTSD diagnosis in providing this rationale, to include the September 2010 record in which this occurred.  

The examiner provided an addendum in January 2013 in which the records were again reviewed and a clarifying opinion was provided, stating that the mental health issues, including the Veteran's diagnosis of psychotic Disorder NOS and anxiety disorder NOS, were less likely as not caused by or incurred during the Veteran's time in service.  The Veteran was noted to have served for a period of one month. The examiner opined that there is no clinical evidence to support that incidents experienced during his one month in service would result in his current psychiatric difficulties.  A November 2013 addendum by the same examiner who conducted the October 2012 VA examination again stated that  the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale stated was that after again reviewing this Veteran's c-file and all treatment notes, examiner opined that the Veteran DOES NOT meet DSM-IV diagnostic criteria for a diagnosis of PTSD.  No verified/corroborated stressors have been identified that satisfy Criterion A for a diagnosis of PTSD.

In August 2014 yet another addendum was obtained by the same examiner who conducted the October 2012 VA examination and January and November 2013 addendums.  The examiner again opined that the condition claimed was less likely than incurred in or caused by the claimed in-service injury, event or illness.  The rationale again confirmed review of this Veteran's claims file and the examiner stated that as previously reported in the  C&P PTSD exams dated 10/04/2012 and 01/11/2013:

"The claimed condition (PTSD) is not warranted because the Veteran DOES NOT meet DSM-IV or DSM-5 diagnostic criteria for a diagnosis of PTSD, since no verified/corroborated stressors have been identified that satisfy Criterion A for a diagnosis of PTSD.  With regards to any other diagnosed mental illness, including anxiety disorder and psychosis, it is the opinion of this examiner that it is less likely as not that these disorders are related to any time in service.  As evidenced in the medical records, this Veteran has a long history of substance abuse.  Other treating clinicians have indicated on multiple occasions that this Veteran has a history of feigning illness and presenting for treatment with vague and varied symptoms.  It is at least as likely as not that the Veteran's symptoms of anxiety and psychosis are directly related to his history of polysubstance abuse."

Based on review of the foregoing the Board finds that the preponderance of the evidence is against a grant of service connection for a psychiatric disorder, including PTSD.  

In this case, no claimed stressor has been confirmed, although the Veteran was provided with the opportunity to provide additional supportive evidence.  The lone stressor was not premised on combat or fear of hostile or terrorist activity but rather was based was on the claimed assault on him by officers in a mess hall.  Although his cousin who entered the service with him reportedly witnessed the assault, there is no other independent verification of the incident.  The Veteran is shown to have been a behavioral problem in service prior to a record that mentioned his disrespectful behavior to a drill instructor in a chow hall in January 1979, but there is no mention of him being assaulted.  The post-service record contains multiple references from providers indicating that the Veteran's claimed symptoms were not congruous with his presentation, and some treatment reports openly suspected malingering.  These findings all undercut the probative value of the Veteran's statements.  In fact, the lay statements submitted are deemed implausible on their face- indeed, such statements do not merely address an assault or pattern of assault involving the Veteran but more broadly attest to widespread sexual assaults against many new recruits, by a range of higher-ranked assailants.  The statements are vague and sensationalistic, and lack specific information that might otherwise enable verification.  Indeed, the evidence in the service personnel records appear to rebut the veracity of the incident described by the Veteran and his cousin.  Any lay statements or medical evidence or opinion which is based on the history of events as related by the Veteran is therefore without foundation.  The Board makes no judgment as to whether the Veteran's lack of credibility with respect to his statements is the result of impaired memory, exaggerations of the facts, or deceit; the stark inconsistencies alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.  Finally, a further problematic issue regarding the PTSD claim is the fact that treatment notes reference a post-military stressor, namely a 1989 earthquake.  

Regarding whether the Veteran even carries a diagnosis of PTSD, the preponderance of the evidence is against finding such a diagnosis.  The VA examiner who conducted the October 2012 VA examination and provided multiple addendums, most recently in August 2014, found that the Veteran did not meet the criteria for a diagnosis of PTSD. The other medical or mental health evidence in the record consists of VA treatment records, which repeatedly include findings that the Veteran did not actually meet the criteria for a diagnosis of PTSD, despite his seeking this diagnosis.  The examiner, a psychiatrist, did not find the criteria for PTSD were met based on an interview, clinical examination, and review of the Veteran's history shown in the treatment records.  This determination is supported by the record, as described above, which reflected that although the Veteran believed he had a PTSD diagnosis, the criteria repeatedly was not met, or else his disorganized thought precluded a proper diagnosis.  

Further, the Veteran's claim is deemed to encompass any mental health disorder, not just PTSD. Clemons v. Shinseki, 23 Vet App 1 (2009).  The VA examination report provided an opinion that no other diagnosed psychiatric besides PTSD began in or was otherwise caused by service.  Again the Veteran's competency and credibility has been shown to be in question in the various treatment records that repeatedly noted a lengthy history of substance abuse issues with the Veteran's disorganization preventing a clear diagnosis of PTSD.  The VA examiner considered these reports in concluding that the Veteran did not meet the criteria for a diagnosis of PTSD, and finding that the other psychiatric disorders were likely attributable to his substance abuse in the August 2014 addendum.  To the extent this report conflicts with any of the records suggesting a diagnosis of PTSD or other psychiatric disorder related to service, the Board assigns more probative weight to the VA examination report where the Veteran was interviewed, given a clinical examination by the same examiner in October 2012 and the examiner reviewed the file.  See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008).  Again the unfavorable opinions from this VA examiner are supported by the multiple instances in the treatment records wherein the medical professionals deemed the criteria for a diagnosis of PTSD not to be met.  

The preponderance of the evidence is also against a finding that the Veteran has a current psychiatric disability other than PTSD for which service connection is warranted.  Again no psychiatric disorders were shown to be treated until many years after service, and the VA examiner provided an opinion that his psychiatric disorders other than PTSD are more likely than not the results of his lengthy history of substance abuse.  The VA treatment records are noted to include findings of repeatedly of polysubstance abuse including diagnoses of substance abuse mood disorder and evidence suggestive of malingering or amplification of symptoms as well as disorganization rendering proper diagnoses difficult.  In regard to the Veteran's lay history reportedly of an onset of psychiatric symptoms beginning after the assault, the Board finds that these are not supported by the evidence overall and his reliability as a historian has been called into question by medical professionals, describing major issues with disorganized thought.  


In sum, the Board finds that the evidence is against a finding that the Veteran has PTSD or any other diagnosed psychiatric disorder that began in or was otherwise caused in service.  The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


